The writer concurs in the conclusion of the majority of the court, which requires from the ultimate beneficiaries of the partial distribution made to Alberta L. Field an accounting upon the basis of the receipt by her as legatee of $20,000 in securities from the executors of Catherine Marie Von Lingen, no matter what may be the later fluctuation either of the dollar as a unit of value or of the securities transferred by the executors. The same rules should prevail with respect to the legatees living in Germany who, before a final distribution, also received from the executors certain German securities, at their then current market value in marks, as a partial distribution of the estate in which they were equal residuary legatees with Alberta L. Field. The opinion, however, declares that "any advantage which the German legatees may have derived from advancements on their legacies prior to the general distribution of November 1st, 1919, should be ascertained and considered for the purpose of the equalization intended by our former and present decisions in this case." I dissent from this statement, if it be intended to announce a different rule of accountability for the German legatees *Page 368 
than for the American legatee. There does not seem to be any substantial reason to support such a distinction. Upon principle and authority both the German and American legatees, who have received securities or money in anticipation of their respective distributive shares in the estate of Catherine Marie Von Lingen (a) should be charged as of the time of their delivery (b) with the then current market price in dollars or marks, accordingly as the securities may be either American or German, and the legatees will discharge any overpayment on account of their shares in dollars or marks respectively. These several amounts, however disparate the rate of exchange may be at the time of a general distribution of the estate, will then be translated into some common denominator as dollars or marks, the shares of the legatees ascertained, and a balance struck, after charging every one of the legatees with the marks or dollars respectively received on account of the portions delivered by them in advance of the distribution of the estate (c). Since the obligation is to pay or account in dollars or marks, the amount payable or chargeable in dollars or marks is neither increased nor diminished by the fall or rise in value of the securities delivered in kind or of the currency in which settlement is to be made, because fluctuations in the value of the currency of a country or of the securities as expressed in terms of the currency at time of their transfer are normal, and therefore contemplated, and, unless provided against by stipulation, do not change the amount of the liability of those who are bound to pay or discharge obligations in such currency, but the debt or obligation will be discharged by paying or accounting for the nominal amount due in such currency, no matter how appreciated or depreciated at the time of settlement the particular currency or securities may be. Infra.
(a) American etc. Co. v. Scrimger, 130 Md. at 393;Donaldson v. Raborg, 28 Md. 56; Woerner on Administration
(3rd Ed.), secs. 579, 566; Crean v. McMahon, 106 Md. 507;Clarke v. Sandrock, 113 Md. 422; Evans v. Iglehart, 6 G.  J. 171; Williams v. Holmes, 9 Md. 281. (b) Gosnell v. Flack Hoffman, 76 Md. 426; Woerner on Administration *Page 369 
(3rd Ed.), sec. 564; Hoffman v. Armstrong, 90 Md. 130; Manningv. Thurston, 59 Md. 218; Smith v. Donnell, 9 Gill, 84. (c)Woerner on Administration (3rd Ed.), secs. 333, pp. 1100, 1101, sec. 522; Glasgow v. Lipse, 117 U.S. 327; Jackson v. Chase,98 Mass. 286; Scott v. Dorsey, 1 H.  J. 227, 229, 232, 233;Costigan v. Sewall, 6 Gill, 232; Balto.  O.R. Co. v. State,36 Md. 519, 539-542; Chesapeake Bank v. Swain, 29 Md. 483-498;State v. Stump  Gilpin, 2 H.  McH. 174; Pearce v. Wallace Muir, 1 H.  J. 48.